Citation Nr: 0822074	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  07-27 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to recognition as the veteran's surviving spouse 
for VA dependency and indemnity compensation (DIC), death 
pension, and accrued benefits purposes.


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The veteran had active service from March 1943 to January 
1946.  He died in July 2006.


This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO determined that the appellant was not 
entitled to VA DIC), death pension, and accrued benefits 
because she is not the surviving spouse of the veteran.  


FINDINGS OF FACT

1.  The appellant and the deceased veteran were married in 
June 1947, and divorced in August 2002.

2.  The veteran died in July 2006; his death certificate 
shows that he was divorced at the time of his death.  


CONCLUSION OF LAW

The appellant is not entitled to recognition as the veteran's 
surviving spouse for purposes of VA DIC, death pension, and 
accrued benefits.  38 U.S.C.A. §§ 101, 103 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.206 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address 
whether VA has met all statutory and regulatory notice and 
duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  These laws 
and regulations provide, among other things, that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim; however, VA is not required to provide 
assistance 
to a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.

Concerning the claim for entitlement to status as the 
veteran's surviving spouse, the Board finds that the law, and 
not the evidence, is dispositive in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law, and not the underlying facts or 
development of the facts are dispositive in a matter, the 
VCAA can have no effect on the appeal.  Manning v. Principi, 
16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 
(2002) (VCAA has no effect on appeal limited to 
interpretation of law); Dela Cruz v. Principi, 15 Vet. App. 
143 (2002) (VCAA not applicable where law, not factual 
evidence, is dispositive). Therefore, the Board finds that no 
further action is necessary to inform or assist the appellant 
in the development of this appeal and that the case is ready 
for appellate review.

The appellant is seeking to be recognized as the surviving 
spouse of the veteran, in order to qualify for appropriate VA 
benefits.  DIC benefits are payable to the surviving spouse 
of a veteran if the veteran died from a service-connected 
disability, or if the veteran was entitled to a 100 percent 
disability rating from VA for 10 years prior to his death.  
38 U.S.C.A. §§ 1310, 1318 (West 2002 & Supp. 2007).  Death 
pension benefits are payable to the surviving spouse of a 
veteran of a period of war who otherwise meets the 
eligibility requirements.  38 U.S.C.A. § 1541 (West 2002 & 
Supp. 2007). 

Upon the death of a veteran, periodic monetary benefits to 
which he was entitled to, on the basis of evidence in the 
file at the date of death (accrued benefits) and due and 
unpaid for a period of not more than two years prior to 
death, may be paid to a living person, including the 
veteran's spouse.  38 U.S.C.A. § 5121(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.1000(a) (2007).


When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2007).  

An individual is the veteran's surviving spouse if she has 
entered into a marriage with him that is considered valid 
under the laws of the jurisdiction in which they resided at 
the time of the marriage, or the law of the place where the 
parties resided when the right to benefits accrued.  The 
individual must also have been the lawful spouse of the 
veteran at the time of his death.  In addition, she must have 
lived with the veteran continuously from the date of marriage 
to the date of the veteran's death, unless the separation was 
due to the misconduct of, or procured by, the veteran, 
without the fault of the spouse.  In order to qualify as the 
veteran's surviving spouse she must not have remarried, or 
lived with another person of the opposite sex and held 
herself out openly to the public to be the spouse of such 
other person.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.1(j), 3.50 (2007).

Where an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the following requirements 
are met: (a) the marriage occurred one year or more before 
the veteran died, or existed for any period of time if a 
child was born of the purported marriage or prior to such 
marriage; (b) the claimant entered into the marriage without 
knowledge of the impediment; (c) the claimant cohabited with 
the veteran continuously from the date of marriage until his 
death; (d) no claim has been filed by a legal surviving 
spouse who has been found entitled to gratuitous death 
benefits other than accrued monthly benefits covering a 
period prior to the veteran's death. See 38 U.S.C.A. § 103 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.52 (2007).

The relevant facts in this case are not in dispute.  In this 
regard, the record contains a photocopy of a marriage 
certificate which reflects that the veteran and the appellant 
were married in Polk County, Iowa, in June 1947. 

According to her notice of disagreement, received in July 
2007, the appellant indicated that she was married to the 
veteran for 55 years and that it was the first and only 
marriage for the both of them.  She also indicated that she 
and the veteran had 4 children together.  She stated that in 
2002, the veteran chose to be with another woman, and 
ultimately left the appellant.  

The veteran and the appellant were divorced in August 2002, 
as shown by a final decree of divorce entered in August 2002 
by the Circuit Court of Tennessee for the 30th Judicial 
District at Memphis.  

A death certificate reflects that the veteran died in July 
2006, and the immediate cause of death was listed as coronary 
artery disease.  The death certificate also shows that the 
veteran's marital status at the time of his death was listed 
as "divorced."

The appellant does not contest the fact that she was divorced 
from the veteran at the time of his death.  She contends that 
she nevertheless should be considered his surviving spouse 
for VA benefit purposes because they were married for 55 
years, and that although they divorced, neither remarried.  
She also indicated that that they had 4 children together, 
and that their divorce was allegedly caused by adultery on 
the veteran's part.  Nevertheless, the facts of the present 
case are clear; while the appellant was at one time lawfully 
married to the veteran, she and the veteran had been lawfully 
divorced for many years at the time of his death, and under 
the law she may not be recognized by VA as his surviving 
spouse.  38 U.S.C.A. §§ 101(3), 101(31) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1(j), 3.50 (2007).

In considering this claim, the Board is cognizant of 38 
C.F.R. § 3.52, noted above, which provides certain limited 
exceptions to the general definition of surviving spouse.  
While the appellant and the veteran had a facially valid 
marriage at one time, children were born of the marriage, and 
their separation was allegedly due to the fault of the 
veteran, the appellant nonetheless may not be considered the 
veteran's surviving spouse under 38 C.F.R. § 3.52.  When read 
in the context of the other regulations pertaining to the 
appellant's status as the veteran's surviving spouse, 38 
C.F.R. § 3.52 is applicable in determining whether a valid 
marriage between the veteran and the appellant can be 
established.  The regulation is not applicable if the 
appellant's valid marriage to the veteran was terminated by 
divorce prior to his death, as in the present case.  38 
C.F.R. § 3.50 still requires that the appellant have been the 
veteran's "lawful" spouse at the time of his death.  In 
addition, 38 C.F.R. § 3.52(b) indicates that an impediment to 
a valid marriage is for consideration when the parties 
entered into the relationship.  Their subsequent divorce, 
however, cannot be considered an "impediment" to the validity 
of the original marriage, as the validity of the original 
marriage is not in question.

The Board is sympathetic to the appellant's circumstances, 
however, as it is undisputable that the appellant and the 
veteran had been divorced for approximately 4 years at the 
time of the veteran's death, the appellant is not the 
veteran's surviving spouse for VA benefit purposes.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of lack of legal merit or the lack of 
entitlement under the law).  Therefore, the appellant's claim 
must be denied due to the lack of entitlement under VA law.  


ORDER

The appellant may not be recognized as the veteran's 
surviving spouse for VA purposes.  The benefits sought on 
appeal are denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


